Continuation of 12…
The proposed amendments filed with the AFCP request on 2/3/2021 have been fully considered, but do not place the case in condition for allowance for the following reasons.
Independent claim 1 has been amended to include the limitation “wherein the first surface of the substrate is interposed between the light-emitting structure and the photoelectric conversion region along a direction perpendicular to the first surface of the substrate.”  As noted in the rejection of record, Xu et al. (PG Pub. No. US 2019/0050621 A1) teaches a substrate (11/12/13), a light-emitting structure (1, including active layer 15) disposed on a first surface of the substrate, an image sensor (3) comprising a photoelectric conversion region (¶ 0073) and disposed in the substrate, wherein the light-emitting structure is configured to emit light toward a second substrate surface of the substrate through a first opening overlapping the light-emitting structure (see figs. 5 and 7: light originating from 15 is emitted toward upper surface of 13 through opening in 13).  In this instance, the first surface is the interface between 12 and 13, and the second surface is the interface between 13 and 16.
As noted above, the proposed claim amendment requires the first surface of the substrate to be interposed between the light-emitting structure and the photoelectric conversion region along a direction perpendicular to the first surface of the substrate.  As seen in figs. 4-5, the first surface (the interface between 12 and 13) is disposed between light-emitting structure 1 (comprising elements 14/15/16) and photoelectric conversion region 31 in a vertical direction (which is perpendicular to the interface between 12 and 13).  Therefore, in the instance where the first surface is interpreted to be an interior surface of substrate 11/12/13 (interface between 12 and 13) and the second surface Xu is interpreted to be an exterior (upper) surface of substrate 11/12/13, the limitations included in the proposed amendment are met.
The Applicant’s arguments state “as shown in FIG. 4 of Xu which is reproduced above, the driving back plate 11 is not interposed between the sensing electrode 31 and the combination of anode 
Alternatively, newly found prior art appears to also read on the proposed amendments.  For Example, Wang et al. (PG Pub. No. US 2019/0056613 A1) teaches light-emitting device packages (figs. 4C-4D) which include light-emitting element 130 indirectly disposed on a first surface of a substrate including elements 110, 120, 130 and 140, and photoelectric conversion region 300 disposed in the substrate, wherein the first surface (upper surface of 110) is vertically arranged between 130 and 300.  Therefore, it appears that Wang, either alone or in combination with Xu, teaches the limitations of claim 1.
In addition, Liu et al. (PG Pub. No. US 2018/0307088 A1) teaches a light-emitting package substrate (fig. 5) including first and second surfaces (91, 92), a light-emitting structure (emissive layer) disposed on the first surface and configured to emit light toward the second surface (emissive layer emits light toward 92), and photosensitive region 4 disposed in the substrate.
Claim 25 has been amended to include the limitations “at least one image sensor is provided on a second surface, opposite to the first surface…and is configured to sense light reflected by an object on an encapsulation layer, based on the light emitted from the light-emitting structure, wherein the second surface is interposed between the encapsulation layer and the first surface”.  Claim 25 further recites the light-emitting structure is disposed on a first substrate surface.
Zhu et al. (US 2019/0340409 A1) teaches image sensor 32 is provided on a second surface of a substrate (substrate portion 02), opposite to a first substrate surface (substrate portion 200) and is configured to sense light reflected by an object (05) on an encapsulation layer (¶ 0039: 01), based on 
However, as noted above, newly found prior art reference Liu discloses these features, and could be combined with Zhu with no change to their respective functions.  Similarly, Xu et al. (US 2019/0067385 A1) teaches at least a portion of photosensitive region 20 disposed between light-emitting structure 13/14/15 and encapsulating layer 18 (see fig. 3).

For the above reasons, decision on determining allowability of at least independent claims 1 and 25 could not be made within the guidelines of the pilot. 



/BRIAN TURNER/               Examiner, Art Unit 2894